United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 06-3485
                                     ___________

United States of America,           *
                                    *
            Appellee,               *
                                    * Appeal from the United States
      v.                            * District Court for the
                                    * District of Nebraska.
Mauricio Luna-Aranda, also known as *
Jose Lara-Tapia,                    * [UNPUBLISHED]
                                    *
            Appellant.              *
                               ___________

                              Submitted: November 20, 2007
                                 Filed: November 26, 2007
                                  ___________

Before BYE, RILEY, and MELLOY, Circuit Judges.
                            ___________

PER CURIAM.

      Mauricio Luna-Aranda appeals the 41-month prison sentence the district court1
imposed upon his guilty plea to illegally reentering the United States after deportation.
See 8 U.S.C. § 1326(a), (b)(2). His counsel has moved to withdraw and filed a brief
under Anders v. California, 386 U.S. 738 (1967), asserting that Luna-Aranda’s
sentence is unreasonable because it is greater than necessary to serve the goals of 18
U.S.C. § 3553(a).


      1
      The Honorable Richard G. Kopf, United States District Judge for the District
of Nebraska.
       Luna-Aranda pleaded guilty pursuant to a plea agreement that contained a
waiver of his right to appeal the sentence. We will enforce the appeal waiver here.
The record reflects that Luna-Aranda understood and voluntarily accepted the terms
of the plea agreement, including the appeal waiver; the appeal falls within the scope
of the waiver; and we conclude that no injustice would result. See United States v.
Andis, 333 F.3d 886, 889-90 (8th Cir. 2003) (en banc) (discussing enforceability of
appeal waiver).

      Having reviewed the record independently under Penson v. Ohio, 488 U.S. 75,
80 (1988), we have found no nonfrivolous issues for appeal beyond the scope of the
waiver. Therefore, we dismiss the appeal, and we grant counsel’s motion to withdraw.
                       ______________________________




                                         -2-